DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 5/13/22.  Claims 1 and 11 have been amended.  Claims 2, 3, 16, and 17 are cancelled. Claims 1, 4-15, and 18-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of "wherein the second set of DICOM images is automatically processed independently in parallel with the set of DICOM images…”  within claim 1 appears to constitute new matter. Please note that the Specification lacks any mention of processing “independently.” Examiner suggests using language from the Specification when amending the claim.
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “with a set of deep learning models…” in line 8. It is unclear if the “set of deep learning models” is the same as the “first set of deep learning models” and “second set of deep learning models” recited in the claim, or if they are an additional set of deep learning models.
Claim 11 recites “a user” at lines 26-27, 28, and 30. It is unclear if there is one “user” in the claim, or more than one. 
Claims 12-15 and 18-20 incorporate the deficiencies of claim 11, through dependency, and are therefore also rejected.

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  change “a user” to “the user” and “an annotation of the second subset of annotations” to “the annotation of the second subset of annotations”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grbic et al. (US 2019/0021677 A1) in view of Reicher et al. (US 10,127,662 B1), in view of Ozdemir et al. (US 2019/0122073 A1), and further in view of Aguirre-Valencia et al. (US 2015/0348229 A1).
(A) Referring to claim 1, Grbic discloses a method for automatically annotating a set of radiology images, the method comprising (para. 213 of Grbic): 
receiving, at a remote computing system, a set of Digital Imaging and Communications in Medicine (DICOM) images, wherein the set of DICOM images is associated with a patient (para. 8, 80-83, and 108 of Grbic; note the DICOM images and remote radiologists); 
processing the set of DICOM images, comprising: with a first convolutional neural network (CNN), determining an anatomical feature associated with the set of DICOM images (para. 84-88 of Grbic, For example, the convolutional neural network may be used to detect localized injuries (e.g., fractures)); 
 based on the anatomical feature and with a lookup table (para. 101 of Grbic), determining a second CNN, with the second CNN: determining a set of abnormal findings associated with the set of DICOM images; and determining a set of normal findings associated with the set of DICOM images (para. 87, 88, and 117 of Grbic; note the distinguishing between a normality and abnormality and that the processor may detect abnormal findings using the machine/deep learning network as described in S315); 
assigning a set of labels to the set of DICOM images, wherein the set of labels is determined based on the set of abnormal findings and the set of normal findings (para. 88, 101-106, 117 of Grbic; note the detecting/sorting of findings); 
automatically determining a set of annotations based on the set of labels, wherein the set of annotations comprises:  a first subset of annotations, wherein the first subset of annotations is associated with the set of abnormal findings; andPage 3 of 9Serial No.: 16/688,623 Attorney Docket No.: RDAI-Poi-USa second subset of annotations, wherein the second subset of annotations is associated with the set of normal findings (para. 84, 88, 117, 213, & 100-106 of Grbic; note the annotated detection/segmentation/characterization results or manual annotations of landmark/anatomy/lesion locations, boundaries, and/or characterizations); 
producing a set of DICOM overlays associated with the set of DICOM images and comprising the set of annotations (para. 246 & 247 of Grbic); 
automatically displaying, at a display of a radiology workstation, the set of DICOM images and the set of DICOM overlays, wherein:  each of the first subset of annotations is displayed automatically upon display of an associated DICOM image (para. 239-241, 246, 247, 213 of Grbic; the received input training images may include annotated detection/segmentation/characterization results or manual annotations of landmark/anatomy/lesion locations, boundaries, and/or characterizations may be received from a user via a user input device (e.g., mouse, touchscreen, etc.);
contemporaneously and automatically with displaying the set of DICOM images, displaying a second set of DICOM images associated with the patient, wherein the second set of DICOM images is recorded prior to the set of DICOM images (para. 80, 225-229,108, and Fig. 14 of Grbic; the system may rotate and translate the image data using the anatomical information of the patient. For example, the system may present symmetrical views of a patient's brain if the patient has his head leaned to a direction during the scan. The system may re-process the data and a display of a given anatomical structure is generated. Also, note a camera and/or a scanner (e.g., the detectors 3 and 5) generates raw image data of a patient at S300 and the system acquires the raw image data. As will be described below, the acquisition of a patient may include acquiring two sets of image data: image data associated with an initial scan (a first image) (e.g., performed by a camera) and the raw 3D image data generated from an actual scan performed by the scanner (at least one second image), or just the raw 3D image data generated from the actual scan performed by the scanner (e.g., CT). ).
Grbic does not disclose the CNN comprising at least one of a V-net and a U-net, the second CNN comprising at least one of a V-net and a U-net; each of the second subset of annotations is displayed in an event that a user hovers a cursor proximal to an annotation of the second subset of annotations; and wherein the second set of DICOM images is automatically processed independently in parallel with the set of DICOM images to determine a second set of annotations
Reicher discloses each of the second subset of annotations is displayed in an event that a user hovers a cursor proximal to an annotation of the second subset of annotations (col. 26, lines 6-17, col. 29, line 61 – col. 30, line 22 and col. 30, line 61 – col. 31, line 13 of Reicher).  
CNNs comprising at least one of a V-net and a U-net is old and well-known, as evidenced by Ozdemir (see para. 43 of Ozdemir which discloses U-net).
Aguirre-Valencia discloses wherein the second set of DICOM images is automatically processed independently in parallel with the set of DICOM images to determine a second set of annotations (para. 23-27, 36, 37, & 42 of Aguirre-Valencia; During this analysis technique, a three-dimensional (3D) image of a portion of an individual is transformed to facilitate accurate determination of detailed annotation of the anatomical structure. In particular, in response to receiving information specifying a two-dimensional (2D) plane having an angular position in the 3D image, the 3D image is translated and rotated from an initial position and orientation so that the 2D plane is presented in an orientation parallel to a reference 2D plane of a display.)
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Reicher, Ozdemir, and Aguirre-Valenia within Grbic.  The motivation for doing so would have been to preview annotations (col. 30, lines 61-66 of Reicher),to enhance performance (para. 43 of Ozdemir), and to facilitate accurate determination of annotation markers (para. 30 of Aguirre-Valencia).
(B) Referring to claim 4, Grbic discloses wherein each of the second set of DICOM images is linked with a corresponding image of the set of DICOM images, whereinPage 4 of 9Serial No.: 16/688,623 Attorney Docket No.: RDAI-Poi-USscrolling between images of the set of DICOM images triggers a scrolling between corresponding images of the second set of DICOM images (para. 108, 75, 226, 240, and 246 of Grbic).  
(C) Referring to claim 5, Grbic does not disclose further comprising, in the event that a user hovers a cursor proximal to an annotation of the second subset of annotations, displaying a corresponding annotation associated with the second set of DICOM images.  
	Reicher discloses in the event that a user hovers a cursor proximal to an annotation of the second subset of annotations, displaying a corresponding annotation associated with the second set of DICOM images (col. 26, lines 6-17, col. 29, line 61 – col. 30, line 22 and col. 30, line 61 – col. 31, line 13 of Reicher).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Reicher within Grbic.  The motivation for doing so would have been to preview annotations (col. 30, lines 61-66 of Reicher).
(D) Referring to claim 6, Grbic discloses further comprising preprocessing any or all of the set of images, wherein preprocessing any or all of the set of images comprises rotating one or more images (para. 75, 227, and 240 of Grbic).  
(E) Referring to claim 7, Grbic discloses further comprising automatically filling in at least a portion of a radiologist report based on the set of DICOM overlays (para. 246 and 116 of Grbic).  
(F) Referring to claim 8, Grbic discloses wherein the portion comprises a findings section (para. 7, 110, 116, and 230 of Grbic).  
(G) Referring to claim 9, Grbic discloses wherein the set of DICOM images is received from a Radiology Information System (RIS) (para. 237 of Grbic).  
(H) Referring to claim 10, Grbic does not disclose wherein the set of DICOM images is received from a Picture Archiving and Communication System (PACS).  
	Reicher discloses wherein the set of DICOM images is received from a Picture Archiving and Communication System (PACS) (col. 38, lines 29-43 of Reicher).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Reicher within Grbic.  The motivation for doing so would have been for the storage, retrieval, distribution and presentation of images (col. 38, lines 29-43 of Reicher).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686